-~~ 245B (CASDRev. 08/13) Judgment in a Criminal Case for Revocations                                               FILED
                                                                                                                           27 2019
                                          UNITED STATES DISTRICT co                                                  FEB                          I
                                                SOUTHERN DISTRICT OF CALIFORNIA                              CLERK, U S l')tf!TR!CT COURT         1
                                                                                                           SOUTHERN OiS,.~1c1~·
                                                                                                                             ''JF CAdFORNIA I
                                                                                                                        4. CTi'.       ·~F'i)UTY I
                   UNITED STATES OF AMERICA                               JUDGMENTIN A C                               ~           ~--"- . .:___~_1
                                                                          (For Revocation of Probation or Supervised Release
                                                                          (For Offenses Committed On or After November 1, 1987)
                                     v.
                 MICHAEL JAMES BOUDREAU (2)
                                                                             Case Number:        05CR1603-LAB

                                                                          Robert Boyce, CJA
                                                                          Defendant's Attorney
     REGISTRATION NO.


     THE DEFENDANT:
     IZI   admitted guilt to violation of allegation(s) No.      1

           was found guilty in violation of allegation(s) No.
                                                                ~~~~~~~~~~~~~
                                                                                                             after denial of guilty.

     Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

     Allegation Number                    Nature of Violation
                                          nv3, Unlawful use of a controlled substance and/or Failure to Test; VCCA (Violent Crime
                                          Control Act)




     X Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
             IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, th~ defendant shall notify the court and United States attorney of any
     material change in the defendant's economic circumstances.

                                                                          February 25 2019



                                                                          HON. Larry Alan Burns
                                                                          CHIEF UNITED STATES DISTRICT JUDGE




                                                                                                                           05CR1603-LAB
  •
   .
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                MICHAEL JAMES BOUDREAU (2)                                               Judgment - Page 2 of'2.
CASE NUMBER:              05CR1603-LAB

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 8MONTHS




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
        D    at
        D    as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
  D
        Prisons:
        D    on or before
        D    as notified by the United States Marshal.
        D    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
  I have executed this judgment as follows:

        Defendant delivered on

  at   ~~~~~~~~~~~-
                                           , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL



                                                                                                        05CR1603-LAB
